                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR19-0146-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    MARIE CHRISTINE FANYO-PATCHOU,

13                           Defendant.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the Government’s motion for an extension of time
18   to file a response (Dkt. No. 111). Currently, the Government must file its response to Defendant
19   Marie Christine Fanyo-Patchou’s motion for review of a detention order (Dkt. No. 108) on
20   November 19, 2019. The Government asks the Court to extend the due date for its response to
21   Tuesday, November 26, 2019, because counsel for the Government has been traveling since Ms.
22   Fanyo-Patchou filed her motion. (See Dkt. No. 111 at 1–2.) The Court recognizes the
23   Government’s need for additional time. However, the Court also recognizes that Ms. Fanyo-
24   Patchou is in custody while she waits for the Court to rule on her motion. (See Dkt. No. 83.) It is,
25   therefore, particularly important for the Court to quickly resolve Ms. Fanyo-Patchou’s motion.
26   Accordingly, the Court GRANTS the Government a limited extension of time. The Government


     MINUTE ORDER
     CR19-0146-JCC
     PAGE - 1
 1   must file its response to Ms. Fanyo-Patchou’s motion (Dkt. No. 108) by Friday, November 22,

 2   2019. The Clerk is DIRECTED to re-note the motion for Wednesday, November 27, 2019.

 3          DATED this 18th day of November 2019.

 4                                                       William M. McCool
                                                         Clerk of Court
 5
                                                         s/Tomas Hernandez
 6
                                                         Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0146-JCC
     PAGE - 2
